Citation Nr: 0419620	
Decision Date: 07/21/04    Archive Date: 08/04/04

DOCKET NO.  02-05 021A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.

2.  Entitlement to service connection for residuals of a back 
injury.

3.  Entitlement to service connection for residuals of a head 
injury, to include headaches.

4.  Entitlement to service connection for residuals of a left 
ankle injury.

5.  Entitlement to service connection for a bilateral foot 
disability secondary to a left ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to December 
1970.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 decision by the RO.

The Board's present decision is limited to the matter of the 
veteran's entitlement to service connection for residuals of 
a left ankle injury and for a bilateral foot disability 
secondary to a left ankle disability.  As set out in further 
detail below, the veteran's claims for service connection for 
a left shoulder disability, residuals of a back injury, and 
residuals of a head injury, to include headaches, are being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDING OF FACT

The veteran does not currently have a left ankle disability.




CONCLUSIONS OF LAW

1.  The veteran does not have a left ankle disability that is 
the result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2003).

2.  The veteran's claim for service connection for a 
bilateral foot disability secondary to a left ankle 
disability lacks legal merit.  38 U.S.C.A. §§ 1110, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.310 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Preliminary Matters

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes additional obligations on VA in terms of its duty to 
notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to provide 
a "VCAA notice" to the claimant and his representative.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, No. 01-944, slip op. at 11 (U.S. Vet. 
App. June 24, 2004), the Court held that such notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  The Court also held that VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Id.  See 
38 C.F.R. § 3.159(b)(1).  Further, in addition to notice, the 
VCAA generally requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2003).

In the present case, the Board finds that VA has satisfied 
its duties to notify and assist with respect to the veteran's 
left ankle claim.  With regard element (1) of notice, above, 
the Board notes that the RO wrote the veteran in December 
2000 and informed him that, in order to grant service 
connection for a left ankle disability, VA must have evidence 
that the claimed condition was first manifested during 
service and has existed from that time until the present 
date.  With regard to elements (2) and (3), the RO informed 
the veteran in the December 2000 letter that VA would assist 
him in obtaining the evidence to support his claim, but that 
he was responsible for clearly identifying such evidence and 
providing any necessary releases.  With regard to the fourth 
element, the Board notes that the RO's letter did not 
literally request the veteran to provide "any evidence in 
his possession" that pertained to his left ankle claim.  
However, he was told that he needed to provide medical 
evidence that he had been treated for the condition from the 
date of discharge to the present time.  Further, he indicated 
during his March 2003 hearing that post-service treatment for 
his left ankle was limited to a private physician (whose 
records were already contained in his claims file) and the VA 
(the records of which have since been obtained).  Thus, the 
RO's failure to include a specific request in its letter that 
he submit "any evidence in his possession" that pertained 
to his claim must be viewed as harmless.  Accordingly, 
because it appears clear that all of the post-service 
evidence relevant to this claim has been obtained, and 
because the veteran's service medical records have been 
obtained and he has been afforded a VA examination, it is the 
Board's conclusion that no further action is required in 
order to satisfy VA's duties to notify and assist with 
respect to this particular claim.

The Board also finds that no further action is required in 
order to satisfy VA's duties to notify and assist with 
respect to the veteran's claim for service connection for a 
bilateral foot disability secondary to a left ankle 
disability.  The Board acknowledges that the RO's December 
2000 notification letter is lacking in that it does not 
explicitly reference this particular claim.  However, given 
the Board's conclusion herein that the veteran does not have 
a left ankle disability, his secondary claim for service 
connection for a bilateral foot disorder must fail as a 
matter of law.  See discussion, infra.  Accordingly, a remand 
for issuance of a new notice letter is not required.  See 
38 C.F.R. § 3.159(d) (2003) (VA will refrain from providing 
assistance if the evidence obtained indicates that there is 
no reasonable possibility that further assistance would 
substantiate the claim); VAOPGCPREC 5-2004 (June 23, 2004) 
(VA is not required to provide notice and assistance under 
the VCAA if there is no reasonable possibility that the claim 
can be substantiated).  See also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

Inasmuch as no further action is required in order to satisfy 
VA's duties to notify and assist with respect to these two 
claims, the Board will consider them on the merits.

II.  Left Ankle and Bilateral Foot Claims

The veteran contends that he has a left ankle disability that 
can be attributed to an injury sustained during active 
military service.  He also contends that after service he 
developed a bilateral foot disability secondary to the left 
ankle disability.

Under the law, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303(a) (2003).  Service connection is 
also warranted where the evidence shows that a chronic 
disability or disorder has been caused or aggravated by an 
already service-connected disability.  38 C.F.R. § 3.310 
(2003); Allen v. Brown, 7 Vet. App. 439 (1995).  In order for 
service connection to be granted, there must be competent 
evidence in the record which demonstrates that the claimant 
currently has the disability for which service connection is 
claimed.  See, e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998), cert. denied, 526 U.S. 1144 (1999); Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997).

In the present case, the Board finds that the preponderance 
of the evidence is against the veteran's claim for service 
connection for a left ankle disability.  While the veteran 
contends that he has a left ankle disability, the record does 
not establish that he has the medical training necessary to 
offer a competent opinion in that regard.  See, e.g., 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (a lay 
person is not competent to offer evidence that requires 
medical knowledge).  Moreover, the medical evidence of record 
does not support his contention.  The only thorough 
evaluation of the veteran's ankles to date was conducted by 
VA in May 2001.  Although the report contains some confusing 
language-at times referring to the right ankle when it 
appears that the examiner may have intended to refer to the 
left-what is clear from the report is that X-rays of the 
ankles were negative and that no disability of either ankle 
was objectively identified on physical examination.  These 
findings are uncontradicted by the other medical evidence of 
record.  Accordingly, because the weight of the evidence 
shows that the veteran does not have an objectively 
identifiable disability of the left ankle, his claim for 
service connection must be denied.  See also Sanchez-Benitez 
v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, 
and vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001) (a symptom, such as 
pain, alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.).

The Board also finds that the veteran's claim for service 
connection for a bilateral foot disability secondary to a 
left ankle disability must be denied.  This is so because, as 
noted above, the Board has determined that the veteran does 
not have a left ankle disability.  Absent the necessary 
predicate for secondary service connection-a grant of 
service connection for the primary disability-the bilateral 
foot claim lacks legal merit and must be denied as a matter 
of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Service connection for residuals of a left ankle injury is 
denied.

Service connection for a bilateral foot disability secondary 
to a left ankle disability is also denied. 


REMAND

While sufficient for purposes of adjudicating the left ankle 
and bilateral foot claims, the December 2000 notice letter 
that the RO sent to the veteran does not clearly communicate 
that, in order to establish service connection for his left 
shoulder disability and for residuals of injuries to his head 
and/or back, VA needs (1) evidence, such as statements from 
witnesses, supporting his recollection that he injured his 
head and/or back in service, and that he had trouble with his 
left shoulder in service, and (2) a medical opinion linking 
current disabilities of the left shoulder, head, and/or back 
to an in-service injury or to some other event or disease 
process in service.  Nor does it clearly indicate which of 
this information and evidence, if any, the claimant is 
required to provide to VA and which information and evidence, 
if any, VA will attempt to obtain on his behalf.  This should 
be corrected.

When the veteran was examined for VA purposes in May 2001, he 
reported that his left shoulder had been X-rayed at Christian 
Hospital Northeast.  He also indicated that he was being 
treated for headaches and/or hypertension by a Dr. Joseph 
Eckert.    In addition, during his hearing in March 2003 he 
reported that he had received treatment for back injuries in 
1980 and "somewhere around" 1995.  Currently, the X-ray 
report from Christian Hospital Northeast is not of record.  
Nor does the file contain any records pertaining to back 
injuries sustained in 1980 and/or 1995.  And while the claims 
file does contain some private treatment reports dated from 
December 1999 to January 2001, it is not clear from the face 
of those reports whether they are from Dr. Eckert or some 
other physician.  On remand, the RO should undertake efforts 
to ensure that the record is complete as possible.

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The RO should issue the veteran a 
notice letter informing him that, in order 
to establish service connection for his 
left shoulder disability and for residuals 
of injuries to his head and/or back, VA 
needs (1) evidence, such as statements 
from witnesses, supporting his 
recollection that he injured his head 
and/or back in service, and that he had 
trouble with his left shoulder in service, 
and (2) a medical opinion linking current 
disabilities of the left shoulder, head, 
and/or back to an in-service injury or to 
some other event or disease process in 
service.  The letter should indicate which 
of this information and evidence, if any, 
the claimant is required to provide to VA 
and which information and evidence, if 
any, VA will attempt to obtain on his 
behalf, and the veteran should be informed 
that he should submit any evidence in his 
possession that pertains to the claims.

2.  The RO should contact the veteran and 
ask him to clarify whether Dr. Joseph 
Eckert is a private physician and, if so, 
whether Dr. Eckert's records are among the 
private reports (dated from December 1999 
to January 2001) that he submitted to the 
RO in January 2001.  If Dr. Eckert is a 
private physician, and his reports have 
not previously submitted for review, the 
RO should assist the veteran in obtaining 
the reports.  The RO should also assist 
the veteran in obtaining any relevant 
records of treatment from Christian 
Hospital Northeast, to include any X-ray 
reports pertaining to his left shoulder.  
Finally, the RO should ask him to provide 
as much additional detail as possible 
concerning the back injuries he reportedly 
sustained in 1980 and 1995, and should 
assist him in obtaining any relevant 
accident, workmen's compensation, and/or 
treatment reports related to those prior 
injuries.

3.  After the above development has been 
completed, the RO should review the 
expanded record and undertake any 
additional development deemed necessary. 

4.  The RO should then re-adjudicate the 
veteran's claims for service connection 
for a left shoulder disability and for 
residuals of injuries to his head and 
back.  If any benefit sought remains 
denied, the RO should issue the veteran a 
supplemental statement of the case (SSOC).

After the veteran has been given an opportunity to respond to 
the SSOC, the claims folder should be returned to this Board 
for further appellate review, if in order.  No action is 
required by the veteran until he receives further notice, but 
he may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  The 
purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded portion of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs RO's 
to 


provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                     
______________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



